Order issued JAM - 5      , 2.000




                                           In The

                                Court af Appeals
                       Jftftlj WxBttxtt of teas at Dallas
                                    No. 05-96-01989-CR



                          PATRICK DEON HOWARD, Appellant

                                             V.

                               STATE OF TEXAS, Appellee


                                         ORDER


       The motion of the Attorney General of Texas to withdraw the record is GRANTED.
       The Clerk of this Court is ORDERED to send the appellate record in the above-
numbered cause to:


              Charles A. Plamer, Assistant Attorney General
              c/o John Davilia, Records Clerk
              Price Daniel, Sr. Bldg.
              P.O.Box 12548, Capitol Station
              Austin, Texas 78711-2548
Charles A. Palmer, Assistant Attorney General, is ORDERED to return the appellate record in
the above-numbered cause to this Court within sixty days of the dateofUhis Order.



                                                       )A THOMAj
                                                  CHIEF JUSTICE